Citation Nr: 0718984	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  98-14 091A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to payment or reimbursement of $92.42 (USD) for 
the cost of unauthorized medical service provided to the 
veteran by the Red Cross Society Outpost Hospital in 
Bamfield, Canada on March 18, 1998.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran

[The issue of the veteran's entitlement to an earlier 
effective date for compensation under the provisions of 
38 U.S.C. § 1151 is being addressed in a separate decision.]


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1948 until 
September 1948 in the United States Army and from September 
1949 until June 1963 in the United States Air Force.    

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from  an April 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office in White 
River Junction, Vermont (the RO) which denied the veteran's 
claim of entitlement to medical expenses reimbursement.  

A travel board hearing which was chaired by the undersigned 
Veterans Law Judge was held at the VA RO in Oakland, 
California in October 1999.   However, the transcript of that 
hearing was unfortunately lost.  Another hearing was held on 
June 26, 2000.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.    

This matter was previously before the Board in October 2000.  
At that time, it was remanded to the RO for further 
development.  It has since been returned to the Board.  A 
more detailed procedural history will be set out in the 
Factual Background below.  

Other issues

The veteran has also perfected an appeal as to a claim of 
entitlement an effective date earlier than May 26, 2000 for 
entitlement to compensation under 38 U.S.C. § 1151 for right 
scapular area musculoskeletal pain.   Jurisdiction over that 
issue remains with the Department of Veterans Affairs 
Regional Office in Oakland, California.  A decision on that 
issue is being made in a separate decision.  

There are no other issues which are presently in appellate 
status.  


FINDINGS OF FACT

1.  On March 4, 1998 the veteran underwent surgery at a VA 
medical center.  
Entitlement to compensation under 38 U.S.C. § 1151 for the 
residuals of the March 4, 1998 VA treatment has been granted. 

2.  On March 18,  1998, the veteran was located outside the 
United States and sought treatment for the residuals of the 
March 4, 1998 surgery.  The cost of such treatment was $92.42 
(USD).    


CONCLUSION OF LAW

The criteria for reimbursement of foreign medical care for a 
service-connected disability have been met.  38 U.S.C.A. § 
1724 (West 2002); 38 C.F.R. § 17.35 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks reimbursement of unauthorized medical 
expenses which were incurred in Canada.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000.  The VCAA requires VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also obligates VA with respect to its statutory duty to 
assist claimants in the development of their claims. 

The facts pertaining to this issue are not in dispute; no 
amount of evidentiary development would aid the veteran or 
further inform the Board.  In addition, it is clear that the 
veteran is fully cognizant of his responsibilities and those 
of VA with respect to this claim, which has been pending for 
approximately a decade.   

In any event, because the benefit sought is being granted, 
any VCAA notice or duty to assist deficiency would constitute 
harmless error.

Factual Background

On March 4, 1998 the veteran underwent surgery on his right 
shoulder at the San Francisco VAMC.  Incident to that 
surgery, the veteran received stitches.  On March 18, 1998, 
the stitches from that surgery became infected.  At that 
time, the veteran was located outside the U.S.  He proceeded 
to the nearest available medical facility, the Outpost 
Hospital in Bamfield Canada.  The veteran was presented a 
bill for services in the amount of $92.42 (USD).

On March 27, 1998 VA received the veteran's claim of 
entitlement to reimbursement for the services provided to him 
at the hospital in Canada.  At that time, the veteran advised 
that the treatment was rendered due to signs of infection 
from surgery performed by VA.  On July 15, 1998, the RO in 
White River Junction, Vermont, denied the veteran's 
reimbursement claim.  On July 24, 1998, the RO received the 
veteran's notice of disagreement (NOD).  In the NOD, the 
veteran referred to the March 4, 1998 surgery as "botched".

Incident to this appeal, the veteran requested a travel board 
hearing at the RO nearest to his home, the Oakland, 
California RO.  During a hearing which was held on June 26, 
2000, an informal claim of entitlement to compensation under 
38 U.S.C. § 1151 for the consequences of the March 4, 1998 
surgery was noted on the record.  See transcript of the 
hearing, page 3.  The Board subsequently remanded both 
claims. 

In April 2004, the White River Junction RO sent the veteran a 
letter advising that it retained jurisdiction over the 
veteran's medical reimbursement claim.  The White River 
Junction RO further advised the veteran that once the Oakland 
RO had completed its development of the veteran's claim under 
§ 1151 the White River Junction RO would undertake the 
development directed in the Board's October 2000 remand. 

In a November 2004 rating decision, the Oakland RO granted 
the veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151 for residuals of the March 4, 1998 surgery.  
The effective date was set at May 26, 2000.  The separate 
decision which accompanied this one, the Board has assigned 
an effective date of March 4, 1998, for the veteran's 
entitlement to compensation under 38 U.S.C. § 1151 for the 
residuals of the March 4, 1998 surgery.  

Relevant law and regulations

The provides that VA may furnish hospital care and medical 
services to any veteran sojourning or residing outside the 
United States, without regard to the veteran's citizenship: 
(a) if necessary for treatment of a service-connected 
disability, or any disability associated with and held to be 
aggravating a service-connected disability; or (b) if the 
care is furnished to a veteran participating in a 
rehabilitation program under provisions of Chapter 31, Title 
38, United States Code, who requires care for the reasons 
enumerated in 38 C.F.R. § 17.48(j)(2).  38 C.F.R. § 17.35 
(2006).

Analysis

The veteran is seeking reimbursement of medical services in 
the amount of $ 92.42 (USD) for services provided on March 
18, 1998 at the Outpost Hospital in Bamfield, Canada.  

In October 2000, this matter was remanded to the White River 
Junction RO for readjudication and also for adjudication of 
the veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151.  The claim under § 1151 was developed and 
adjudicated by the Oakland RO.  Because the benefits sought 
have been granted in full, the prior remand instructions that 
the White River Junction RO adjudicate the veteran's claim of 
entitlement to 38 U.S.C.A. § 1151 are now moot.  However, 
this unauthorized medical expense issue has not been 
transferred back to the RO for the readjudication.  
Accordingly, the instructions in the Board's October 2000 
remand have not been carried out.  

In general, where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance. See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Board notes, however, that the claim is 
now over nine years old.  

The lengthy history of this case has been set forth above.  
Remanding the case to the RO at this juncture would 
accomplish nothing except to further delay resolution of this 
case, which is now almost a decade old. As the United States 
Court of Appeals for Veterans Claim stated in Erspamer v. 
Derwinski, 1 Vet. App. 3, 11 (1990): "Ten years is an 
undeniably, and unacceptably, long time to have passed since 
[the appellant] first filed the claim for benefits with the 
VA. The delays have benefited neither the parties nor the 
public and they cannot be permitted to continue. The 
petitioner has a right to a decision on her claim."  Although 
resolution in the instant case has been delayed by numerous 
factors, most of which were not within the Board's control, 
the Board agrees with the stated goals of the Court and does 
not believe that another remand would be in the best interest 
of anyone.  Therefore, the Board will proceed to the matter 
on its merits, notwithstanding the lack of readjudication by 
the RO.  

Under 38 C.F.R. § 17.35, VA will furnish, that is to say, 
will be financially responsible for, care provided to 
veterans outside the United States provided that such care 
was for a service-connected disability or any disability 
associated with and held to be aggravating a service-
connected disability; or if the care is furnished to a 
veteran participating in a rehabilitation program.  

Turning to the first criteria, care for a service-connected 
disability or any disability associated with and held to be 
aggravating a service-connected disability, the Board notes 
that the residuals of the March 4, 1998 surgery have been 
granted compensation under 38 U.S.C.A. § 1151.  Additional 
disability subject to compensation under 38 U.S.C.A. § 1151 
will be considered as though it is a service-connected 
disability.  Accordingly, because the March 18, 1998 
treatment was related to the March 4, 1998 surgery it is 
considered as though it were treatment for a service-
connected disability.  

Moreover, the medical evidence of record indicates that the 
treatment rendered on March 18, 1998, was rendered incident 
to signs of potential infection at the site of the March 4, 
1998 surgery.  Accordingly, the treatment rendered in Canada 
was "necessary."

Accordingly, as the evidence of record shows that treatment 
rendered to the veteran in Canada on March 18, 1998 meets the 
criteria for reimbursement under 38 C.F.R. § 17.35.  The 
benefits sought on appeal are therefore granted.  
  

ORDER

Entitlement to payment or reimbursement of $92.42 (USD) for 
the cost of unauthorized medical service provided to the 
veteran by the Red Cross Society Outpost Hospital in 
Bamfield, Canada on March 18, 1998 is granted.



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


